United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 


Inventors: Myers et al.			:
Application No. 14/774,227			:		Decision on Petition
Int’l Filing Date: March 13, 2014		:				
Attorney Docket No. 00H670-301087	:
	
This is a decision on the renewed petition under 37 C.F.R. § 1.137(a) filed August 27, 2021, to revive the above-identified application.

The petition is granted.

A petition under 37 C.F.R. § 1.137(a) was filed on September 3, 2020.  

The Office issued a decision dismissing the petition on March 31, 2021.  The decision requests information concerning the initial abandonment of the application and the delay in the submission of a petition to revive.  

The renewed petition and the requested information were filed on August 27, 2021.

The requirements set forth in 37 C.F.R. § 1.137(a) have been satisfied, and the application is hereby revived.

There is no indication that the person signing the instant petition was ever given a power of attorney or authorization of agent to prosecute this application, and the address listed in the petition is different than the address of record.  A courtesy copy of this decision is being mailed to the address in the petition.  However, all future correspondence will be directed solely to the address currently of record until such time as appropriate instructions are received to the contrary.

Technology Center Art Unit 1634 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions
cc:	Nicholas J. Landau
	1819 Fifth Avenue
	Birmingham, AL 35203